                Case 3:20-cv-05594-RSM Document 18 Filed 11/20/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   JOSHUA S. CASEY,                                      Civil No. 3:20-CV-05594-RSM

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date shall be

16   amended as follows:

17            Defendant shall have up to and including December 18, 2020, to file a response to

18   Plaintiff’s Complaint, including the certified administrative record. If the certified administrative

19   record becomes available to the Office of the General Counsel before the aforementioned date,

20   the record may be filed earlier, if acceptable to both parties.

21            If the Commissioner is unable to file the certified administrative record by that date, the

22   Commissioner shall file another motion for extension every 28 days until the certified

23   administrative record becomes available.

24

     Page 1         ORDER - [3:20-CV-05594-RSM]
               Case 3:20-cv-05594-RSM Document 18 Filed 11/20/20 Page 2 of 2



 1
              DATED this 20th day of November, 2020.
 2

 3

 4                                              A
                                                RICARDO S. MARTINEZ
 5                                              CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8   Presented by:

 9   s/ Franco L. Becia
     FRANCO L. BECIA
10   Special Assistant United States Attorney
     Office of the General Counsel
11   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
12   Seattle, WA 98104-7075
     Telephone: (206) 615-2114
13   Fax: (206) 615-2531
     franco.l.becia@ssa.gov
14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:20-CV-05594-RSM]
